Per Curiam.
Respondent was admitted to practice by this Court in 1995 and practiced immigration law in Maryland.
On April 30, 2009, respondent was sentenced in the United States District Court for the District of Maryland to an aggregate term of 64 months of incarceration and three years of post-release supervision, upon a verdict convicting him of one count of conspiracy to commit immigration fraud (see 18 USC §§ 371, 1546 [a]), seven counts of knowingly presenting false asylum applications (see 18 USC §§ 2, 1546 [a]), and one count of obstruction of an official proceeding (see 18 USC § 1512 [c] [2]), all of which are federal felonies and, therefore, serious crimes (see Judiciary Law § 90 [4] [d]).
Petitioner moves for an order of final discipline pursuant to Judiciary Law § 90 (4) (g). Respondent requests a stay of the disciplinary proceedings until the pending appeal of his conviction is decided, which request is hereby denied (see e.g. Matter of Ruble, 66 AD3d 48, 49 [1st Dept 2009]; Matter of Bryant, 301 AD2d 285 [2002]). In the event respondent’s conviction is reversed on appeal, he may move to vacate the sanction imposed by this Court in accordance with Judiciary Law § 90 (5) (a).
We grant petitioner’s motion and conclude that respondent should be disbarred. Respondent’s criminal conduct strikes at the core principles of Rules of Professional Conduct (22 NYCRR 1200.0) rule 8.4, and unquestionably reflects adversely on his trustworthiness and fitness to practice law (see e.g. Matter of Reich, 32 AD3d 1106 [2006]; Matter of Kushner, 18 AD3d 953 [2005]).
Spain, J.P, Lahtinen, Kane, Malone Jr. and Stein, JJ., concur. Ordered that respondent’s application for a stay is denied; and it is further ordered that petitioner’s motion is granted; and it is further ordered that respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby *1083forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).